Title: To Thomas Jefferson from Charles Willson Peale, 8 February 1823
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Philadelphia
Feby: 8th 1823.
Herewith I send your silver springs for your Pollygraph according to my promise in my last letter, I  do not know whether they are of the proper length, but I know your talents to render them what they ought to be.By the public papers I find the accident you meet with in a fall, I hope by this time that a cure is made of your arm. and, I have read with pleasure your letter to Mr Adams in which I find that you do not like the winter season so well as the warmth of summer, now in my situation I  feel comforts in the bracing air of this season. I am apprehensive that you have too much company in summer and too little in the winter: we Citizens have some advantages in this season from the circumstance of paved walks; as much company as we chuse to enjoy, but what is more important, Science & Arts in progress. I shall conclude my scrole in giving you some account of my Museum. Having employed my two Sons Franklin & Titian. The first makes the Experiments of the evening entertainments, and the latter in preserving animals and arrainging them in the Museum. Franklin attends to the mineral arrangement & also makes all the apparatus for his lectures, and, he is a very neat & excellent Mecannic; a studious turn, and probably will become an excellent Lecturer. Titian also arranges the Shells & Fossils, and bids far to be learned in Natural History—He is fond of Classical arrangements and takes care of the subjects to be exchanged for foreign subjects, & I have given him the charge of correspondence abroad. I have only the survey of the whole & aid them with my advice. occasionally I paint for the Museum, but of late I have been much engaged in making Porcelain Teeth & now I believe I shall make them very perfect. Franklin has made a magnet that promises to be very powerful, its weight is 32℔—and at present it has suspended to 85℔ but it will lift 200℔, and when fully manitized considerably moreI am with much esteem your friendC W Peale